UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 16, 2012 DORCHESTER MINERALS, L.P. (Exact name of Registrant as specified in its charter) Delaware 000-50175 81-0551518 (State or other jurisdiction of incorporation or organization Commission File Number (I.R.S. Employer Identification No.) 3838 Oak Lawn, Suite 300, Dallas, Texas75219 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(214) 559-0300 N/A (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the ExchangeAct (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the ExchangeAct (17 CFR 240.13e-4(c)) 1 Item 5.07 Submission of Matters to a Vote of Security Holders We held our Annual Meeting of Limited Partners on May 16, 2012.The matters on which the unitholders voted, in person or by proxy, as fully described in the proxy statement for our Annual Meeting, were: 1. to elect three managers who will serve on the Board of Managers and be appointed to the Advisory Committee until the 2013 Annual Meeting of Limited Partners; and 2. to approve the appointment of Grant Thornton LLP as our independent registered public accounting firm for the year ending December 31, 2012. Buford P. Berry, C.W. Russell and Ronald P. Trout were each elected to our Board of Managers and appointed to the Advisory Committee. The results of the voting were as follows: 1.Election of Managers Manager Votes For Votes Withheld Broker Non-Votes Buford P. Berry C.W. (“Bill”) Russell Ronald P. Trout 2.Approval of the Appointment of Independent Registered Public Accounting Firm Votes For Votes Against Abstentions SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DORCHESTER MINERALS, L.P. Registrant byDorchester Minerals Management LP its General Partner, byDorchester Minerals Management GP LLC its General Partner Date: May 16, 2012 By: /s/William Casey McManemin William Casey McManemin Chief Executive Officer 2
